Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In The Claims:
Claims 11-19 and 30 are cancelled

Allowable Subject Matter
Claims 1-10 and 20-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20170339530 A1 to Maaref; Amine
US 20220039016 A1 to Terry; Stephen E. et al.

Maaref discloses Methods and devices are provided to enable a cluster of user equipments (UEs) to receive a multicast signal over a first spectrum band and access a second spectrum band as a single virtual entity for device-to-device (D2D) mutual broadcast within the cluster. In an embodiment, a first UE in a cluster receives a multicast signal from a wireless network over the first spectrum band, the multicast signal including downlink information targeted to a second UE in the cluster. The first UE performs in a contention procedure for a transmission opportunity (TXOP) in the second spectrum band in accordance with group listen-before-talk (LBT) parameters configured for the cluster. If the contention procedure has acquired a TXOP in the second spectrum band for the cluster, the first UE sends at least a portion of the downlink information to the second UE over the second spectrum band during the TXOP.
Terry discloses that when LBT failures occur existing MAC procedures may take inappropriate actions resulting in unintended consequences. Methods, apparatuses, and systems associated with existing MAC procedures that help maintain proper operation and performance of MAC procedures when operating in unlicensed spectrum.  Terry further discloses LBT success or failure indications may provide information on the carrier and BWP(s), where the LBT is performed. In addition to uplink or downlink LBT success, failure, indications further LBT procedure information may be provided to MAC procedures. MAC procedures take into account transmission opportunities in the downlink and uplink. For proper operation of these MAC procedures it may be necessary to know the time periods transmissions can or can't be made in the uplink and downlink. To accomplish this, it is disclosed herein an addition to, or included with the LBT success or failure indication, the period of Clear Channel Assessment (CCA), the selected Maximum Channel Occupancy Time (MCOT), the selected Contention Window Size (CWS), and other timing information is provided to the MAC to allow for proper determination of downlink and uplink transmission opportunities. The MCOT, CWS, or other timing may be identified by the Channel Access Priority Class (CAPC) or another index representing the selected timing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415